DETAILED ACTION
Claims 1-7 received on 06/24/2020 are considered in this office action. Claims 1-7 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2020 is being considered by the
Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over KT Corp. (KT Corp. Tests Driverless Bus at IncheonInt'l Airport, hereinafter KT), in view of Solaris (Solaris Urbino 12 Electric in Riga from Poland, hereinafter Solaris).


    PNG
    media_image1.png
    483
    723
    media_image1.png
    Greyscale

Modified Figure 1. KT - Autonomous bus driver seat view


    PNG
    media_image2.png
    702
    1070
    media_image2.png
    Greyscale

Modified Figure 2. Solaris – Touch panel and Display


    PNG
    media_image3.png
    580
    473
    media_image3.png
    Greyscale

Modified Figure 3. Solaris – Touch panel

    PNG
    media_image4.png
    590
    986
    media_image4.png
    Greyscale

Modified Figure 4. Solaris – Front seat and Display and Touch Panels

Regarding claim 1, KT teaches an in-car display device of an automatic driving vehicle of bus-type, 
the automatic driving vehicle being capable of automatic driving and to be ridden by many 5unspecified people (pg 1: “KT and IIA Tests Autonomous Bus for First Time at Korean Airport”, wherein “Bus” indicates ridden by many 5unspecified people), 
the in-car display device (Modified Figure 1, wherein it shows a display and possibly a touch panel) comprising: 
a touch panel for an operator (Modified Figure 1 Left Touch Panel, wherein the touch panel receives input from the user); and 
a display for displaying information on the automatic driving vehicle (Modified Figure 1 Display, wherein dashboard corresponds to the display, as it displays information of speed etc.), 
wherein 10the touch panel and the display are disposed in a front end area in an end area in a vehicle width direction inside a cabin of the automatic driving vehicle such that display surfaces thereof are directed rearward (Modified Figure 1, wherein touch panel and the display are located in the front half portion, specifically the front end, and the surfaces of touch panel and display are directed to the driver, or rearward direction, such that the driver can input controls and view the information), and 
the touch panel is disposed further outward in the vehicle width direction than the display (Modified Figure 1, wherein the touch panel is located to the left, or more outward, relative to the display), and 
a control panel comprising of physical switches/buttons to input a control instruction in relation to the automatic driving vehicle (Modified Figure 1 Control Panel), but fails to specifically teach a touch panel for an operator to input a control instruction in relation to the automatic driving vehicle.
	However, Solaris teaches a touch panel for an operator to input a control instruction in relation to the automatic driving vehicle (Modified Figures 2 and 3, Left and Right Touch Panels, wherein the driver can select functions to input a control instruction in relation to the automatic driving vehicle, such as the “emergency stop button” in the touch panel, head light or gear selection. Solaris specifically teaches incorporating all physical control switch functions into touch panel, hence functions such as temperature adjustment, headlight and other vehicle settings can be accessed through the touch panel), 
wherein 10the touch panel and the display are disposed in a front end area in an end area in a vehicle width direction inside a cabin of the automatic driving vehicle such that display surfaces thereof are directed rearward (Modified Figure 2, wherein the touch panel and display are located in the front portion of the cabin, and the touch panel and display facing the rearward direction such that the user can view and input commands).
display arrangement of autonomous bus. Solaris is considered analogous to the claimed invention because it is reasonably pertinent to the problem of arranging touch panel and display in a vehicle, specifically a bus-type. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified KT and incorporate the teachings of Solaris and implement the physical control panel function into the touch panel. Substitution of physical control panel with a touch panel by reconfiguring physical control switches into touch panel is common in the field of vehicle display arrangement due to its modern aesthetics and increased user friendliness by allowing user personalization, while performing the same function when pressed.

Regarding claim 2, KT in view of Solaris teaches the in-car display device of an automatic driving vehicle according to claim 1. KT further shows wherein the touch panel is disposed further outward in the vehicle width direction than a pillar of the automatic driving vehicle (Modified Figure 1, wherein the touch panel is right next to the window, thus indicating that it is disposed in the furthest width direction, thus further indicating that the touch panel is disposed further outward in the vehicle width direction than a pillar of the automatic driving vehicle), and the display is disposed further inward in the vehicle width direction than the pillar (Modified Figure 1, wherein the dashboard is inward in the vehicle width direction than the pillar).

Regarding claim 3, KT in view of Solaris teaches the in-car display device of an automatic driving vehicle according to claim 1. The Solaris further teaches further comprising a front seat for an occupant (Modified Figure 4, wherein seat is for the driver or operator and positioned in the front portion, who is also an occupant), the front seat being provided in the front end area inside the cabin of the automatic driving vehicle (Modified Figure 4, wherein seat is located in the front portion of the inside the cabin of the automatic driving vehicle), but fails to specifically teach wherein 25the display is disposed to a side of the front seat.
However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified KT in view of Solaris to rearrange the display such that the display is disposed to a side of the front seat, which can be done by switching the position of the display and right touch panel, or shifting the display and touch panel to the side, such that the display is disposed to a side of the front. Doing so will not change the functionality or the operation of the display, and still allow the user to view the display. For more details regarding Rearrangement of Parts, see MPEP 2144.04.

Regarding claim 4, KT in view of Solaris teaches the in-car display device of an automatic driving vehicle according to claim 1. KT and Solaris further teaches further comprising an operator seat for the operator to sit thereon, the operator seat being provided behind the touch panel (KT Modified Figure 1; Solaris Modified Figure 2, wherein both KT and Solaris shows the seat behind the touch panel).

Regarding claim 5, KT in view of Solaris teaches the in-car display device of an automatic driving vehicle according to claim 1. The combination of KT in view of Solaris further teaches wherein the touch panel and the display are disposed at the same level (KT Modified Figure 1; Solaris Modified Figure 2, wherein the Modified Figure 1 of KT seems to show the same height level of the touch panel and display, and Solaris teaches wherein “touch panel” and “display” are in the same height or viewing level. Moreover, the placement of the touch panel can be also adjusted without changing the functionality.). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KT in view of Solaris in view of Higashiguchi (US 20170217473 A1, hereinafter Higashiguchi).

Regarding claim 6, KT in view of Solaris teaches the in-car display device of an automatic driving vehicle according to claim 1. KT further teaches wherein 10the touch panel is provided on an armrest provided in the end area in the vehicle width direction inside the cabin of the automatic driving vehicle (Modified Figure 1, wherein “touch panel” is in the end area in the vehicle width direction inside the cabin of the automatic driving vehicle and on an armrest as seen from the position of the driver’s arm), but fails to specifically teach a part of a side wall of the automatic driving vehicle below the armrest is transparent.
However, Higashiguchi teaches and a part of a side wall of the automatic driving vehicle below the armrest is transparent (FIG. 2; par [0080]: “More specifically, the window can be provided widely in the front and rear surfaces and the right and left side surfaces of the cabin frame 300. In the embodiment, the front window glass 321, the rear window glass 322, and the right and left side doors 323 made of the transparent glass are arranged in the front and rear surfaces and the right and left side surfaces of the cabin frame 300. As a result, the rigidity of the cabin frame 300 can be secured as well as the field of vision of the operator in the front and rear sides and the right and left sides can be widely secured”, wherein due to the transparent right and left sides, a part of a side wall of the automatic driving vehicle below the armrest is transparent as shown in Fig. 2).
Higashiguchi is considered analogous to the claimed invention because it is reasonably pertinent to the problem of increasing the driver’s visibility of the surrounding when operating a vehicle. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified KT in view of Solaris and incorporate the teachings of Higashiguchi and implement transparent right and left sides to the driver. Doing so will result in “the field of vision of the operator in right and left sides being widely secured” (Higashiguchi, par [0080]), which increases awareness and safety of the driver.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KT in view of Solaris in view of Dennison (Bus Conversion Project - Video 55 - Getting the Electric Wiper Conversion Working).


    PNG
    media_image5.png
    418
    741
    media_image5.png
    Greyscale

Modified Figure 5. Front view of front panel


    PNG
    media_image6.png
    417
    735
    media_image6.png
    Greyscale

Modified Figure 6. Rear view of front panel with focus in motor and wiper arm


    PNG
    media_image7.png
    660
    1161
    media_image7.png
    Greyscale

Modified Figure 7. Rear view of front panel

Regarding claim 7, KT in view of Solaris teaches the in-car display device of an automatic driving vehicle according to claim 1. Solaris further teaches a front wiper mounted on a front panel of the automatic driving vehicle (Solaris Modified Figure 2, wherein it shows a wiper outside the front windshield, which is well known), a wiper motor provided forward of the display (Solaris Modified Figure 2, wherein the display is disposed in the rear-side surface, thus indicating that the wiper motor must be provided forward of the display), but fails to specifically teach a wiper motor, the wiper motor being for operating a front wiper mounted on a front panel of the automatic driving vehicle, and a wiper arm penetrating the front panel to connect the wiper motor and the front 20wiper.
Dennison teaches a vehicle, specifically a bus, comprising: a wiper motor provided forward of the display (Modified Figure 6, wherein the motor is attached to the front panel, thus unless the display is directly attached to the front panel, it is obvious that display would be behind the wiper motor or a wiper motor is provided forward of the display), the wiper motor being for operating a front wiper mounted on a front panel of the automatic driving vehicle (Modified Figure 6, wherein the wiper motor is intended to operate a front wiper mounted on a front panel of the automatic driving vehicle), and a wiper arm penetrating the front panel to connect the wiper motor and the front 20wiper (Modified Figures 5-7, wherein the annotated figures highlight the wiper arm penetrating the front panel to connect the wiper motor and the front 20wiper).
Dennison is considered analogous to the claimed invention because it is reasonably pertinent to the problem of arranging wiper motor in a vehicle. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified KT in view of Solaris and incorporate the teachings of Dennison and incorporate a wiper motor and wiper arm penetrating the front panel to connect the wiper motor. Doing so would allow the driver and vehicle to operate the windshield wiper when raining or snowing to have better road visibility, thus increasing awareness and safety.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Golden Dragon (Golden Dragon Astar Autonomous Driving Bus Arrives in Israel for Road Test) teaches an arrangement of touch panel and display for an autonomous bus, as shown below. The display is disposed in the side of the driver or seat.

    PNG
    media_image8.png
    469
    859
    media_image8.png
    Greyscale

Modified Figure 8. Rear view of front panel

Bellemare (86. Vehicle Overview – Switchboard – Class B CDL School Bus) teaches an arrangement of physical control panel or switchboard and display for a bus. The control panel is located to the left of the driver and display. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668